Exhibit 10.14

MASTER PLAN DOCUMENT
SOUTHWEST GAS CORPORATION EXECUTIVE DEFERRAL PLAN

Effective March 1, 1986

Amended and Restated March 1, 1988

Amended and Restated March 1, 1989

Amended and Restated March 1, 1990

Amended and Restated October 29, 1992

Amended and Restated May 10, 1994

Amended and Restated Effective March 1, 1999

Amended and Restated November 19, 2002




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article
 

Subject

 

Page

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1
 

Definitions

 

1

 
 

 

 

 

2
 

Eligibility

 

4

 
 

 

 

 

3
 

Deferral Commitment and Company Contribution

 

5

 
 

 

 

 

4
 

Interest, Crediting and Vesting

 

6

 
 

 

 

 

5
 

Plan Benefit Payments

 

7

 
 

 

 

 

6
 

Retirement and Termination Benefit Payments

 

7

 
 

 

 

 

7
 

Pre-Retirement Survivor Benefit Payments

 

8

 
 

 

 

 

8
 

Post-Retirement Survivor Benefit Payments

 

8

 
 

 

 

 

9
 

Disability Benefit Payments

 

9

 
 

 

 

 

10
 

Beneficiaries

 

9

 
 

 

 

 

11
 

Leave of Absence

 

10

 
 

 

 

 

12
 

General

 

11

 
 

 

 

 

13
 

No Guarantee of Continuing Employment

 

12

 
 

 

 

 

14
 

Trusts

 

12

 
 

 

 

 

15
 

Termination, Amendment or Modification of the Plan

 

12

 
 

 

 

 

16
 

Restriction on Alienation of Benefits

 

13

 
 

 

 

 

17
 

Administration of the Plan

 

13

 
 

 

 

 

18
 

Claims Procedure

 

15

 
 

 

 

 

19
 

Miscellaneous

 

16



--------------------------------------------------------------------------------

MASTER PLAN DOCUMENT
SOUTHWEST GAS CORPORATION EXECUTIVE DEFERRAL PLAN

PURPOSE

The purpose of this Plan is to provide specified benefits to a select group of
key employees who contribute materially to the continued growth, development and
future business success of SOUTHWEST GAS CORPORATION.

ARTICLE 1
DEFINITIONS

For purposes hereof, unless otherwise clearly apparent from the context, the
words and phrases listed below shall be defined as follows:

1.1

“Account Balance” means a Participant’s individual fund comprised of Deferrals,
Company Contributions and interest earnings credited thereon up to the time of
Benefit Distribution.

 

 

1.2

“Base Annual Salary” means the yearly compensation paid to an Executive,
excluding bonuses, commissions, overtime, and nonmonetary awards for employment
services to the Company.

 

 

1.3

“Beneficiary” means the person or persons, or the estate of a Participant, named
to receive any benefits under the Plan upon the death of a Participant.

 

 

1.4

“Benefit Account Balance” shall have the meaning set forth in Article 5.3.

 

 

1.5

“Benefit Distribution” means the date benefits under the Plan commence or are
paid in full to a Participant, or because of his death, to his Beneficiary,
which will occur within 90 days of notification to the Company of the event that
gives rise to such distribution.

 

 

1.6

“Board of Directors” means the Board of Directors of Southwest Gas Corporation
and any Successor Corporation.

 

 

1.7

“Bonus” means the portion of actual awards, if any, paid in cash under the terms
of Southwest Gas Corporation’s 1993 Management Incentive Plan, as amended
(“Management Incentive Plan”).

 

 

1.8

“Change in Control” means the first to occur of any of the following events:

1



--------------------------------------------------------------------------------

 

(a)

Any “person” (as the term is used in Section 13 and 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”)) becomes a beneficial owner (as that term
is used in Section 13(d) of the Exchange Act), directly or indirectly, of 50% or
more of the Company’s capital stock entitled to vote in the election of
directors; or

 

 

 

 

(b)

During any period of not more than two consecutive years, not including any
period prior to the adoption of this Plan, individuals who, at the beginning of
such period constitute the board of directors of the Company, and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (a) of
this Article 1.8) whose election by the board of directors or nomination for
election by the Company’s shareholders was approved by a vote of at least
three-fourths (3/4ths) of the directors then still in office, who either were
directors at the beginning of the period or whose election or nomination for
election was previously approved, cease for any reason to constitute at least a
majority thereof.

 

 

1.9

“Committee” means the administrative committee appointed by the Board of
Directors to manage and administer the Plan in accordance with the provisions of
the Plan.  After a Change in Control, the Committee shall cease to have any
powers under the Plan and all powers previously vested in the Committee under
the Plan will then be vested in the Third Party Fiduciary.

 

 

1.10

“Company” means Southwest Gas Corporation and such of its Subsidiaries as the
Board of Directors may select to become parties to the Plan.  The term “Company”
shall also include any Successor Corporation.

 

 

1.11

“Company Contributions” means the amount added, if any, to a Participant’s
Account Balance in accordance with Article 3.2.

 

 

1.12

“Deferral(s)” means the amount of Base Annual Salary, Bonus and special income,
as referred to in Article 3.9, transferred to the Plan accounts.

 

 

1.13

“Employee” means any full-time employee of Southwest Gas Corporation as
determined under the personnel policies and practices of Southwest Gas
Corporation prior to a Change in Control.

 

 

1.14

“Executive” means any officer of Southwest Gas Corporation prior to a Change in
Control.

 

 

1.15

“Master Plan Document” means this legal instrument containing the provisions of
the Plan.

 

 

1.16

“Moody’s Rate” means Moody’s Seasoned Corporate Bond Rate which is an

2



--------------------------------------------------------------------------------

 

economic indicator consisting of an arithmetic average of yields of
representative bonds (industrial and AAA, AA and A rated public utilities) as of
January 1 prior to each Plan Year as published by Moody’s Investors Service,
Inc. (or any successor thereto), or, if such index is no longer published, a
substantially similar index selected by the Board of Directors.

 

 

1.17

“Moody’s Composite Rate” means the average of the Moody’s Rate on January 1 for
the five (5) years prior to Benefit Distribution.

 

 

1.18

“Participant”  means any Executive who executes a Plan Agreement or an Employee
who has been selected to participate in the Plan and who executes a Plan
Agreement.

 

 

1.19

“Plan” means the Executive Deferral Plan of the Company evidenced by this Master
Plan Document.

 

 

1.20

“Plan Agreement” means the form of written agreement which is entered into from
time to time, by and between the Company and a Participant.

 

 

1.21

“Plan Year” means the year beginning on March 1 of each year.

 

 

1.22

“Retire” or “Retirement”  means the severance from employment with the Company
on or after attaining age 55, other than by death, disability or Termination of
Employment.

 

 

1.23

“Subsidiary” means any corporation, partnership, or other organization which is
at least 50% owned by the Company or a Subsidiary of the Company.

 

 

1.24

“Successor Corporation” means any corporation or other legal entity which is the
successor to Southwest Gas Corporation, whether resulting from merger,
reorganization or transfer of substantially all of the assets of Southwest Gas
Corporation, regardless of whether such entity shall expressly agree to continue
the Plan.

 

 

1.25

“Terminates Employment” or “Termination of Employment” means the ceasing of
employment with the Company, either voluntarily or involuntarily, excluding
Retirement, disability or death.

 

 

1.26

“Third Party Fiduciary” means an independent third party (a corporate entity
with no other relationship with the Company) selected by the Company to take
over the administration of the Plan upon and after a Change in Control and to
determine appeals of claims denied under the Plan before and after a Change in
Control pursuant to a Third Party Fiduciary Services Agreement.

 

 

1.27

“Third Party Fiduciary Services Agreement” means the agreement with the Third

3



--------------------------------------------------------------------------------

 

Party Fiduciary to perform services with respect to the Plan.

 

 

1.28

“Trust Agreement” means an agreement establishing a “grantor trust” of which the
Company is the grantor, within the meaning of subpart E, part I, subchapter J,
chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

 

1.29

“Trust Fund or Funds” means the assets of every kind and description held under
any Trust Agreement forming a part of the Plan.

 

 

1.30

“Trustee” means any person or entity selected by the Company to act as trustee
under any Trust Agreement at any time of reference.

 

 

1.31

“Years of Service” means a Participant’s Benefit Service as defined in the 
Retirement Plan for Employees of Southwest Gas Corporation, plus service with a
Successor Corporation which is not taken into account for such plan.

ARTICLE 2
ELIGIBILITY

2.1

Selection of Participants.  An  Executive shall become eligible to participate
in the Plan as of the effective date of his election by the Board of Directors
as an officer of the Company (unless the Board of Directors determines, at that
time, that such Executive will not become eligible to participate in the Plan). 
The Committee in its sole discretion may select any other Employee to become
eligible to participate in the Plan.

 

 

2.2

Continued Eligibility.  If a Participant ceases to be an Executive and he
continues as an Employee, the Committee in its sole discretion will determine
whether such Employee will continue to be eligible to participate in the Plan. 
Notwithstanding the foregoing and upon the occurrence of a Change in Control, a
Participant will continue to participate in the Plan.

 

 

2.3

Participant Acceptance.  Once eligible to participate in the Plan, an Executive
or an Employee has to complete, execute and return to the Committee a Plan
Agreement to become a Participant in the Plan.  Continued participation in the
Plan is subject to compliance with any further conditions as may be established
by the Committee.  Notwithstanding the foregoing and upon the occurrence of a
Change in Control, no additional conditions regarding continued participation in
the Plan may be established by the Committee or any Successor Corporation.

4



--------------------------------------------------------------------------------

ARTICLE 3
DEFERRAL COMMITMENT AND COMPANY CONTRIBUTION

3.1

Deferrals.  A Participant may defer up to 100% of his Base Annual Salary and
Bonus received during a Plan Year; provided, that such Deferral exceeds $2,000
per Plan Year.  Notwithstanding the foregoing, no election shall be effective to
reduce the Base Annual Salary and Bonus paid to a Participant for a calendar
year to an amount which is less than the amount that the Company is required to
withhold from such Participant’s Base Annual Salary and Bonus for the calendar
year for (a) applicable income and employment taxes (including Federal Insurance
Contributions Act tax), (b) contributions to any employee benefit plan (other
than this Plan), and (c) payroll transfers, in place, prior to such elections.

 

 

3.2

Company Matching Contributions.  If a Participant makes a Deferral commitment
with respect to Base Annual Salary and/or Bonus, the Company will contribute an
amount equal to 50% of such Deferral, up to a maximum of 3% of the Participant’s
Base Annual Salary, to the Participant’s Account Balance.

 

 

3.3

Timing of Deferral Election.  Prior to the commencement of each Plan Year, a
Participant will (a) advise the Committee, in writing, of his Base Annual Salary
Deferral commitment for the upcoming Plan Year and (b) make his Deferral
commitment for any Bonus earned during the calendar year ending in such Plan
Year.  If a Participant fails to so advise the Committee, through no fault of
the Company, he will not be permitted to defer any of his Base Annual Salary or
Bonus during the upcoming Plan Year.

 

 

3.4

Exercise of Deferral Commitment.  A Participant’s Deferral commitment will be
exercised on a per pay period basis for the portion of his Base Annual Salary
that is deferred.  The exercise of a Participant’s Deferral commitment with
respect to his Bonus will occur at the time the Bonus is paid.

 

 

3.5

Adjustment to Deferral Commitment.  The Committee reserves the right to adjust
any Participant’s Deferral commitment during a Plan Year to ensure that a
Participant’s actual Deferral does not exceed the maximum allowable amount.

 

 

3.6

Deferral Elections by New Participants.  In the event an Executive or an
Employee becomes a Participant in the Plan during a Plan Year, such Participant
may defer up to 100% of the remaining portion of his Base Annual Salary for the
current Plan Year.  Such Participant must make his Deferral commitment by
advising the Committee, in writing, at the time he elects to become a
Participant in the Plan.

 

 

3.7

Deferral Commitment Default.  In the event a Participant defaults on his Base
Annual Salary Deferral commitment, the Participant will not be allowed to make
any further Deferrals during the current Plan Year and may not make any
Deferrals for the subsequent Plan Year. In the event a Participant defaults on
his Bonus Deferral commitment for a particular Plan Year, the Participant will
not be able to defer any

5



--------------------------------------------------------------------------------

 

of his Bonus for that Plan Year or the subsequent Plan Year.

 

 

3.8

Waiver of Deferral Commitment Default.  The Committee may waive for good cause
the default penalty specified in Article 3.7 upon the request of the
Participant.

 

 

3.9

Deferral of Special Income.  A Participant who is entitled to receive cash (a)
from the cancellation of stock options granted under the 1996 Stock Incentive
Plan as a result of a Change in Control, (b) from the cancellation of
outstanding performance shares issued pursuant to the Management Incentive Plan
as a result of a Change in Control, or (c) under an employment, severance or
special pay arrangement payable on account of termination of employment
resulting from a Change in Control, may elect to defer receipt of all or a
portion of such income; provided that such election is filed with the Committee
at least six (6) months prior to the date such income would otherwise have
become payable to the Participant.  If the Participant makes such an election,
such income shall not be paid to the Participant but rather shall be treated as
a Deferral and added to the Participant’s Account Balance as of the date such
income would otherwise have been paid to the Participant. In addition, for such
election to be effective with respect to the deferral of income resulting from
the cancellation of an option, the Participant must agree in writing that such
option shall not be exercised at all after the date of the election. 
Notwithstanding the foregoing, a Participant’s election to defer income
resulting from cancellation of an option shall terminate and the option may be
exercised in accordance with its terms without regard to the election if the
option would otherwise expire prior to cancellation (for example, because of the
Participant’s termination of employment) or if the cancellation does not occur.

ARTICLE 4
INTEREST, CREDITING AND VESTING

4.1

Interest Rate.  A Participant’s Account Balance at the start of a Plan Year and
any Deferrals and Company contributions made during a Plan Year will earn,
except as provided for in Article 4.2, interest annually at 150% of the Moody’s
Rate.  Interest will be credited to a Participant’s account for Deferrals and
Company contributions made during the Plan Year, as if all Deferrals and
contributions were made on the first day of the Plan Year.

 

 

4.2

Adjustment to Interest Rate.  If a Participant Terminates Employment prior to
completing five (5) Years of Service with the Company, interest credited for all
Deferrals and vested Company contributions to a Participant’s Account Balance
will be adjusted based on the Moody’s Rate during the period he participated in
the Plan.

 

 

4.3

Vesting of Company Contributions.  Company contributions and interest earned

6



--------------------------------------------------------------------------------

 

on such contributions will vest to a Participant at the rate of 20% per Year of
Service and will vest completely once a Participant has five (5) Years of
Service with the Company.

ARTICLE 5
PLAN BENEFIT PAYMENTS

5.1

Lump-Sum Payment.  A Participant’s Account Balance will be paid to the
Participant in a lump-sum payment at the time of Benefit Distribution, unless
the Participant qualifies to receive benefit payments over a specific benefit
payment period.

 

 

5.2

Interest prior to Benefit Distribution.  A Participant’s Account Balance will
earn interest under the provisions of Article 4.1 or, if applicable, Article 4.2
until the time of Benefit Distribution.

 

 

5.3

Benefit Payment Periods.  If a Participant is entitled to receive Plan benefit
payments over a specific benefit payment period, his Account Balance at the
commencement of Benefit Distribution will be credited with an amount equal to
the interest such balance would have earned assuming distribution in equal
monthly installments over the specific benefit payment period, at a specified
interest rate, thereby creating a Benefit Account Balance.  The Benefit Account
Balance will then be paid to the Participant in equal monthly installments over
the specific benefit payment period.

 

 

5.4

Payment Prior to Benefit Distribution.  If there shall be a final determination
by the Internal Revenue Service or a court of competent jurisdiction that the
election by a Participant to defer the payment of any amount in accordance with
the terms of this Plan was not effective to defer the taxation of such amount,
then the Participant shall be entitled to receive a distribution of the amount
determined to be taxable and the Participant’s Account Balance shall be reduced
accordingly.

ARTICLE 6
RETIREMENT AND TERMINATION BENEFIT PAYMENTS

6.1

Benefit Payment Periods; Elections.  A Participant who Retires or Terminates
Employment with more than five (5) Years of Service qualifies to receive his
Account Balance over a period of 120, 180 or 240 months.  The Participant shall
elect the payment period; provided that written notice of such election is filed
with the Committee at least one (1) year prior to his Retirement or Termination
of Employment.  If a Participant fails to make such election prior to the time
specified, the payment period will be 240 months.

7



--------------------------------------------------------------------------------

6.2

Changing Elections.  A Participant who has made an election under this Article
may subsequently revoke such election and make another election under this
Article by providing written notice to the Committee; provided, however, that
only the last such election or revocation in effect on the date which is one (1)
year prior to the date on which the Participant Retires or Terminates Employment
shall be effective.  Notwithstanding the foregoing, if a Participant Terminates
Employment or Retires as a result of a Change in Control, the foregoing
provisions of this Article 6 shall be applied by substituting “six (6) months”
for “one (1) year.”

 

 

6.3

Interest on Benefit Payments.  The interest rate used to calculate the amount
that will be credited to a Participant’s Account Balance, to determine his
Benefit Account Balance under the provisions of Article 5.3, will be 150% of the
Moody’s Composite Rate.

ARTICLE 7
PRE-RETIREMENT SURVIVOR BENEFIT PAYMENTS

7.1

Benefit Payments.  Notwithstanding any elections made pursuant to Article 6, if
a Participant dies while he is an employee of the Company, his Account Balance
will be paid to his Beneficiary in equal monthly installments over the 180 month
survivor benefit payment period.

 

 

7.2

Interest on Benefit Payments.  The interest rate used to determine the amount
that will be credited to a Participant’s Account Balance, to determine his
Benefit Account Balance under the provisions of Article 5.3 following the
Participant’s death, will be 150% of the Moody’s Composite Rate.

ARTICLE 8
POST-RETIREMENT SURVIVOR BENEFIT PAYMENTS

8.1

Benefit Payments.  If a Participant dies after the commencement of Retirement,
Termination of Employment or disability benefit payments under Articles 6 or 9
but prior to such benefits having been paid in full, the Participant’s benefit
payments will continue to be paid to the Participant’s Beneficiary through the
end of the originally awarded benefit payment period, except as provided for in
Article 10.7.

ARTICLE 9
DISABILITY BENEFIT PAYMENTS

9.1

Disability Determination.  A Participant shall be considered disabled if he
qualifies for a disability benefit under the Company’s group long-term
disability plan.  In the event a Participant does not qualify for benefits under
the group long-term disability

8



--------------------------------------------------------------------------------

 

plan, the Committee may determine that a Participant is disabled under the
provisions of the Plan.

 

 

9.2

Vesting of Company Contributions.  Notwithstanding the provisions of Article
4.3, Company contributions and interest earned on such contributions will be
fully vested to the Participant at the time he is determined to be disabled
under this Article.

 

 

9.3

Benefit Payments During First Five (5) Years of Service.  If a Participant is
disabled within the first five (5) Years of Service with the Company, he will
receive his Account Balance in a lump sum payment at Benefit Distribution.

 

 

9.4

Benefit Payments After Five (5) Years of Service.  Notwithstanding any elections
made pursuant to Article 6, if a Participant is disabled after five (5) Years of
Service with the Company, his Account Balance will be paid to him in equal
monthly installments over the 180 month disability payment period.

 

 

9.5

Interest on Benefit Payments.  If a Participant qualifies to receive his Account
Balance over the disability benefit payment period, the interest rate used to
calculate the amount that will be credited to a Participant’s Account Balance,
to determine his Benefit Account Balance under the provisions of Article 5.3,
will be 150% of the Moody’s Composite Rate.

ARTICLE 10
BENEFICIARIES

10.1

Designation of Beneficiaries.  A Participant shall have the right to designate
any person as his Beneficiary to whom benefits under this Plan shall be paid in
the event of the Participant’s death prior to the total distribution of his
Benefit Account Balance under the Plan.  If greater than 50% of the Benefit
Account Balance is designated to a Beneficiary other than the Participant’s
spouse, such Beneficiary designation must be consented to by the Participant’s
spouse.  Each Beneficiary designation must be in written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime.

 

 

10.2

Changing Beneficiary Designation.  A Participant shall have the right to change
the Beneficiary designation, subject to spousal consent under the provisions of
Article 10.1, without the consent of any designated Beneficiary by filing a new
Beneficiary designation with the Committee.  The filing of a new Beneficiary
designation form will cancel all Beneficiary designations previously filed.

 

 

10.3

Acknowledgment.  The Committee shall acknowledge, in writing, receipt of each
Beneficiary designation form.

 

 

10.4

Discharge of Company Obligation.  The Committee shall be entitled to rely on the

9



--------------------------------------------------------------------------------

 

Beneficiary designation last filed by the Participant prior to his death.  Any
payment made in accordance with such designation shall fully discharge the
Company from all further obligations with respect to the amount of such
payments.

 

 

10.5

Minor or Incompetent Beneficiaries.  If a Beneficiary entitled to receive
benefits under the Plan is a minor or a person declared incompetent, the
Committee may direct payment of such benefits to the guardian or legal
representative of such minor or incompetent person.  The Committee may require
proof of incompetency, minority or guardianship as it may deem appropriate prior
to distribution of any Plan benefits.  Such distribution shall completely
discharge the Committee and the Company from all liability with respect to such
payments.

 

 

10.6

Effect of No Beneficiary Designation.  If no Beneficiary designation is in
effect at the time of the Participant’s death, or if the named Beneficiary
predeceased the Participant, then the Beneficiary shall be: (a) the surviving
spouse; (b) if there is no surviving spouse, then his issue per stirpes; or (c)
if no surviving spouse or issue, then his estate.

 

 

10.7

Payment to Contingent Beneficiary.  If a Beneficiary receiving benefit payments
under the provisions of the Plan dies prior to the completion of the benefit
payment period, the present value of the remaining benefit payments will be
paid, in a lump sum amount, to the contingent Beneficiary designated by the
Participant under the provisions of Article 10.1.  If the Participant has failed
to designate a contingent Beneficiary, the present value of the remaining
benefit payments will be paid, in a lump sum amount, to the Beneficiary’s
estate.  The present value of the remaining benefit payments will be calculated
using the same methodology, including the same interest rate, as was used to
calculate the Participant’s annuity payment calculation, under Article 5.3.

ARTICLE 11
LEAVE OF ABSENCE

11.1

Continuation of Deferral Commitment.  If a Participant is authorized by the
Company for any reason to take a paid leave of absence, the Participant’s
Deferral commitment shall remain in full force and effect.

 

 

11.2

Suspension of Deferral Commitment.  If a Participant is authorized by the
Company for any reason to take an unpaid leave of absence, the Participant’s
Deferral commitment shall be suspended until the leave of absence ends and the
Participant’s employment resumes.

 

 

10



--------------------------------------------------------------------------------

ARTICLE 12
GENERAL

12.1

Payment Obligation.  Amounts payable to a Participant shall be paid from the
general assets of the Company or from the assets of a grantor trust within the
meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the Code,
established for use in funding executive compensation arrangements and commonly
known as a “rabbi trust.”

 

 

12.2

Limitation on Payment Obligation.  The Company shall have no obligation under
the Plan to a Participant or a Participant’s Beneficiary, except as provided in
this Master Plan Document.

 

 

12.3

Furnishing Information.  The Participant must cooperate with the Committee in
furnishing all information requested by the Company to facilitate the payment of
his Benefit Account Balance.  Such information may include the results of a
physical examination if any is required for participation in the Plan.

 

 

12.4

Unsecured General Creditor.  Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company.  No assets of the
Company shall be held under any trust, or held in any way as collateral security
for the fulfilling of the obligations of the Company under the Plan.  Any and
all of the Company’s assets shall be, and remain, the general unpledged,
unrestricted assets of the Company.  The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
money in the future, and the rights of the Participants and Beneficiaries shall
be no greater than those of unsecured general creditors.  It is the intention of
the Company that this Plan (and the Trust Funds described in Article 14.1) be
unfunded for purposes of the Code and for the purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

 

12.5

Withholding.  There shall be deducted from each payment made under the Plan or
other compensation payable to the Participant (or Beneficiary) all taxes which
are required to be withheld by the Company in respect to such payment or this
Plan.  The Company shall have the right to reduce any payment (or other
compensation) by the amount of cash sufficient to provide the amount of said
taxes.

ARTICLE 13
NO GUARANTEE OF CONTINUING EMPLOYMENT

13.1

Future Employment.  The terms and conditions of this Plan shall not be deemed to
constitute a contract of employment between the Company and a Participant. 
Moreover, nothing in the Plan shall be deemed to give a Participant the right to
be retained in the service of the Company or to interfere with the right of the
Company to discipline or discharge the Participant at any time.

11



--------------------------------------------------------------------------------

ARTICLE 14
TRUSTS

14.1

Trusts.  The Company may maintain one or more Trust Funds to finance all or a
portion of the benefits under the Plan by entering into one or more Trust
Agreements.   Any Trust Agreement is designated as, and shall constitute, a part
of the Plan, and all rights which may accrue to any person under the Plan shall
be subject to all the terms and provisions of such Trust Agreement.  A Trustee
shall be appointed by the Committee or the Board of Directors and shall have
such powers as provided in the Trust Agreement.  The Committee or the Board of
Directors may modify any Trust Agreement, in accordance with its terms, to
accomplish the purposes of the Plan and appoint a successor Trustee under the
provisions of such Trust Agreement.  By entering into such Trust Agreement, the
Committee or the Board of Directors may vest in the Trustee, or in one or more
investment managers (as defined in ERISA) the power to manage and control the
Trust Fund.  The Committee’s authority under the provisions of this Article 14.1
will cease with a Change in Control.

ARTICLE 15
TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN

15.1

Plan Amendment and Termination.  The Board of Directors may, at any time,
without notice, amend or modify the Plan in whole or in part; provided, however,
that (a) no amendment or modification shall be effective to decrease or restrict
(i) the amount of interest to be credited to a Participant’s Account Balance
under the provisions of the Plan, (ii) the benefits the Participant qualifies
for or may elect to receive under the provisions of the Plan, or (iii) benefit
payments to Participants or Beneficiaries once such payments have commenced, and
(b) effective March 1, 1999, no amendment or modification of this Article 15,
Article 17, or Article 18 of the Plan shall be effective.

 

 

15.2

Plan Termination.  The Board of Directors shall not terminate the Plan until all
accrued benefits have been paid in full under the provisions of the Plan to the
Participants and Beneficiaries.

 

 

 

 

15.3

Partial Plan Termination.  Except for the Participants’ ability to defer special
income under the provisions of Article 3.9, the Board of Directors may partially
terminate the Plan by instructing the Committee not to accept any additional
Deferral commitments.  In the event of a partial termination, the remaining
provisions of the Plan shall continue to operate and be effective for all
Participants in the Plan, as of the date of such partial termination.

12



--------------------------------------------------------------------------------

15.4

Change of Control.  In the event of a hostile or non-negotiated Change of
Control of the Company, the benefits of this Plan will become 100% vested for
all Participants and the interest credited to a Participant’s Account Balance
under any provision of this Plan will be adjusted, retroactively to the date an
individual became a Participant and prospectively thereafter, to 200% of the
Moody’s Rate.

ARTICLE 16
RESTRICTIONS ON ALIENATION OF BENEFITS

16.1

Alienation of Benefits.  To the maximum extent permitted by law, no interest or
benefit under the Plan shall be assignable or subject in any manner to
alienation, sale, transfer, claims of creditors, pledge, attachment or
encumbrances of any kind.

ARTICLE 17
ADMINISTRATION OF THE PLAN

17.1

Committee Duties.  Except as otherwise provided in this Article 17, and subject
to Article 18, the general administration of the Plan, as well as construction
and interpretation thereof, shall be vested in the Committee.  Members of the
Committee may be Participants under the Plan.   Specifically, the Committee
shall have the discretion and authority to: (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the
Plan; and (b) decide or resolve any and all questions including interpretations
of the Plan.  Any individual serving on the Committee who is a Participant shall
not vote or act on any matter relating solely to himself or herself.  The number
of members of the Committee shall be established by, and the members shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors.

 

 

17.2

Administration After a Change in Control.  Upon and after a Change in Control,
the administration of the Plan shall be vested in a Third Party Fiduciary, as
provided for herein and pursuant to the terms of a Third Party Fiduciary
Services Agreement.  Any Third Party Fiduciary Services Agreement is designated
as, and shall constitute, a part of the Plan. The Third Party Fiduciary shall
also have the discretion and authority to: (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the
Plan; and (b) decide or resolve any and all questions including interpretation
of the Plan and the Trust Agreement.  Except as otherwise provided for in any
Trust Agreement, the Third Party Fiduciary shall have no power to direct the
investment of Plan or Trust Funds or select any investment manager or custodial
firm for the Plan or Trust Agreement.  The Company shall pay all reasonable
administrative expenses and fees of the Third Party Fiduciary when it acts as
the administrator of the Plan or pursuant to Article 18.  The Third Party
Fiduciary may not be terminated by the Company without the

13



--------------------------------------------------------------------------------

 

consent of 50% of the Participants in the Plan.

 

 

17.3

Agents.  In the administration of the Plan, the Committee or the Third Party
Fiduciary, as the case may be, may from time to time employ such agents,
consultants, advisors, and managers as it deems necessary or useful in carrying
out its duties as it sees fit (including acting through a duly authorized
representative) and may from to time to time consult with counsel to the
Company.

 

 

17.4

Binding Effect of Decisions.  The decision or action of the Committee or the
Third Party Fiduciary, as the case may be, with respect to any question arising
out of or in connection with the administration, interpretation, and application
of the Plan (and the Trust Agreement to the extent provided for in Article 17.2)
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

 

17.5

Indemnity by Company.  The Company shall indemnify and save harmless each member
of the Committee, the Third Party Fiduciary, and any employee of the Company to
whom the duties of the Committee may be delegated against any and all claims,
losses, damages, expenses, and liabilities arising from any action or failure to
act with respect to the Plan, except in the case of fraud, gross negligence, or
willful misconduct by the Committee, any of its members, the Third Party
Fiduciary, or any such employee.

 

 

17.6

Employer Information.  To enable the Committee and the Third Party Fiduciary to
perform their functions, the Company shall supply full and timely information to
the Committee and the Third Party Fiduciary, as the case may be, on all matters
relating to the compensation of all Participants, their Retirement, death or
other cause for Termination of Employment, and such other pertinent facts as the
Committee or the Third Party Fiduciary may require.

 

 

17.7

Manner and Timing of Benefit Payments.  The Committee or the Third Party
Fiduciary, as the case may be, may alter, at or after Benefit Distribution, the
manner and time of payments to be made to a Participant or Beneficiary from that
set forth herein, if requested to do so by such Participant or Beneficiary to
meet existing financial hardships, which the Committee or the Third Party
Fiduciary, as the case may be, determine are the same as or similar in nature to
those identified in Section 1.401(k)-1(d)(2)(iv) of the federal treasury
regulations.

ARTICLE 18
CLAIMS PROCEDURE

18.1

Presentation of Claims. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for determination with respect to
benefits available

14



--------------------------------------------------------------------------------

 

to such Claimant from the Plan.  The claim must state with particularity the
determination desired by the Claimant

 

 

18.2

Notification of Decision.  The Committee shall consider a claim and notify the
Claimant within 90 calendar days after receipt of a claim in writing:

 

 

 

(a)

That the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

 

 

 

 

(b)

That the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant: (i) the specific reason(s)
for the denial of the claim, or any part thereof; (ii) the specific reference(s)
to pertinent provisions of the Plan upon which the denial was based; (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim, and an explanation of why such material or information is
necessary; and (iv) an explanation of the claim review procedure set forth in
Article 18.3.

 

 

18.3

Review of a Denied Claim.  Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Third Party
Fiduciary a written request for a review of the denial of the claim. 
Thereafter, the Claimant (or the Claimant’s duly authorized representative) may
review pertinent documents, submit written comments or other documents, and
request a hearing, which the Third Party Fiduciary, in its sole discretion, may
grant.

 

 

18.4

Decision on Review.  The Third Party Fiduciary shall render its decision on
review promptly, and not later than 60 days after the filing of a written
request for review of a denial, unless a hearing is held or other special
circumstances require additional time, in which case the Third Party Fiduciary’s
decision must be rendered within 120 calendar days after such date.  Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain: (i) the specific reason(s) for the decision; (ii)
the specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and (iii) such other matters as the Third Party Fiduciary
deems relevant.

 

 

18.5

Legal Action.  A Claimant’s compliance with the foregoing provisions of this
Article 18 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under the Plan.

15



--------------------------------------------------------------------------------

ARTICLE 19
MISCELLANEOUS

19.1

Notice.  Any notice given under the Plan shall be in writing and shall be mailed
or delivered to:

 

 

 

 

 

SOUTHWEST GAS CORPORATION

 

 

Executive Deferral Plan

 

 

Administrative Committee

 

 

5241 Spring Mountain Road

 

 

Las Vegas, NV  89102

 

 

 

 

and

 

 

 

 

 

 

CRG Fiduciary Services, Inc.

 

 

633 West Fifth Street, 53rd floor

 

 

Los Angeles, CA 90071-2086

 

 

Attn: Managing Director

 

 

 

19.2

Assignment.  The Plan shall be binding upon the Company and any of its
successors and assigns, and upon a Participant, Participant’s Beneficiary,
assigns, heirs, executors and administrators.

 

 

19.3

Governing Laws.  Except to the extent that federal law applies, the Plan shall
be governed by and construed under the laws of the State of Nevada.

 

 

19.4

Headings.  Headings in this Master Plan Document are inserted for convenience of
reference only.  Any conflict between such headings and the text shall be
resolved in favor of the text.

 

 

19.5

Gender and Number.  Masculine pronouns wherever used shall include feminine
pronouns and when the context dictates, the singular shall include the plural.

 

 

19.6

Effect of Illegality or Invalidity.  In case any provision of the Plan shall be
held illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but the Plan shall be construed and enforced
as if such illegal and invalid provisions had never been inserted herein.

IN WITNESS WHEREOF, the Company has executed this Amended and Restated Master
Plan Document this 19th day of November 2002.

 

SOUTHWEST GAS CORPORATION

 

 

 

By

 

 

Michael O. Maffie

 

 

 

President & Chief Executive Officer

 

16